                                                                      PILED IN OPl!!N COURT
                                                                      ON   ,~ [ 1811c:,         sh)t
                                                                           Peter Moore, Jr., Clerk
                                                                           US Olsb1ct Court
                                                                           Eastern D!strlct of NC

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5: 18-CR-00171-FL-1

UNITED STATES OF AMERICA

             V.


CLARENCE DONNELL GENERETTE :


                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on July 12, 2019, and the defendant's guilty plea to an offenses in violation

of 21 U.S.C. §§ 841(a)(l) and 846, the Court finds that the following property is hereby

forfeitable pursuant to 21 U.S.C. § 853, to wit: $58,300.00, an amount representing

proceeds the defendant obtained directly or indirectly as a result of the said offenses

and for which the United States may forfeit substitute assets;

             It is hereby ORDERED, ADJUDGED and DECREED:

       1.    That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$58,300.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       2.    That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.

       3.    That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

                                             1
,   '




        recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

        Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

        § 524(c) and 21 U.S.C. § 881(e).

              4.     That upon sentencing and issuance of the Judgment and Commitment

        Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

        Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P .

        32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

        final as to the defendant upon entry.

               SO ORDERED, thisJt__ da




                                                  2
